DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3 and 7 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Various electronic devices have been manufactured with development of electronic communication technology and various devices, such as mobile phones and smartphones, have been widely popularized.  A QR code is a two-dimensional barcode having a matrix form configured to show information using a black and white lattice pattern.  The QR code has been variously utilized in various fields due to an advantage thereof in that it is possible to store data having a larger data size that a general barcode.  In general, an image may be captured from the QR code through a camera provided in a smartphone or a device having a separate reader, whereby it is possible to read data stored in the QR code.  It is possible for any user who has a 
The instant claims attempt to address the issue of QR code data security and ensuring that the data within a QR code is correctly received between two devices. The instant claim achieves this by receiving a first QR code comprising identification information of a second terminal from the second terminal; transmitting the identification information of the second terminal to a server; receiving encryption information of the second terminal corresponding to the identification information of the second terminal from the server; creating first code information, the first code information being information obtained by encoding encryption information of a first terminal using the encryption information of the second terminal; transmitting the first code information to the second terminal; receiving a second QR code comprising information data encoded using the encryption information of the first terminal from the second terminal; decoding the information data recorded int eh second QR code using decryption information of the first terminal to acquire the information data; encoding the information data using the encryption information of the second terminal and transmitting the encoded information data to the server; and receiving determination information from the server, wherein the determination information is determination information as to whether the information data transmitted from the first terminal to the server and information data transmitted from the second terminal to the server are identical to each other, and the receiving determination information from the server comprises: decoding, by the server, the information data received from the first terminal using decryption information of the second terminal; and decoding, by the server, the information data received from the second terminal using the decryption information of the second terminal.  

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.S./Examiner, Art Unit 3685     

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685